Order filed October 16, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-14-00716-CV
                                   ____________

                        SANDRA GALAVIZ, Appellant

                                        V.

                              JUAN GALAVIZ, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1050339

                                    ORDER

      The notice of appeal in this case was filed August 28, 2014. To date, the
filing fee of $195.00 has not been paid. The trial court sustained the contest to
appellant’s affidavit of indigence. See Tex. R. App. P. 20.1. Therefore, the court
issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before October 30, 2014. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM